Citation Nr: 1413972	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In light of the Veteran's statements and complexity of the Veteran's VA compensation claims' procedural history, the Board summarizes as to why only the issues listed on the title page are currently in appellate status.

With regard to SMC, the claim was initially denied in the January 1996 rating decision.  Many years later, the Veteran filed for SMC again and it was denied in the May 2013 rating decision.  The Veteran submitted a May 2013 notice of disagreement (NOD) and no statement of the case (SOC) has been issued by the RO.  Therefore, this issue is listed on the title page accordingly for further development, as discussed below in the remand section.   

With regard to TDIU, entitlement was initially denied in the June 1997 rating decision, then again in a July 2002 rating decision.  He filed an October 2002 NOD, a December 2002 SOC was issued, and he filed a January 2003 substantive appeal.  In the September 2004 Board decision, the claim was denied.  The Veteran appealed the decision for this issue to the Court of Appeals for Veterans Claims (Court), and by order dated November 2006, the Court granted a Joint Motion for Remand (JMR), vacating the September 2004 Board decision for this issue and returning it to the Board for compliance with the terms of the JMR.  In the July 2008 Board decision, the claim was again denied.  In October 2008, the Veteran filed a new claim for TDIU, which was denied in the September 2009 rating decision.  He filed a December 2009 NOD, a July 2011 SOC was issued, and he submitted a September 2011 substantive appeal.  Therefore, this issue is currently before the Board for appellate consideration and listed on the title page accordingly.

The Veteran repeatedly asserts that the current TDIU claim is not a new claim but is a continuation of his 2001 claim and prior appeals to the Board and the Court.  This is incorrect.  The Board denied the claim in a July 2008 decision.  The Veteran filed a motion for reconsideration, which was denied.  He then filed an appeal with the Court, which was dismissed by the Court in October 2009, and his motion to recall the Court's mandate was then denied in April 2012.  Therefore, the 2008 Board decision and the issues denied therein is final, and the TDIU claim now before the Board is from the 2009 rating decision.  

With regard to the claim for defective vision, service connection was initially denied on the merits in the June 1997 rating decision.  More than one year later, the Veteran filed a claim to reopen this issue and the RO denied the reopening in the July 2002 rating decision.  He filed an October 2002 NOD, a December 2002 SOC was issued, he filed a January 2003 substantive appeal, and an April 2004 supplemental statement of the case (SSOC) was issued.  In the September 2004 Board decision, the claim was not reopened.  In September 2011, the Veteran again filed a claim to reopen this issue.  The RO denied the reopening in an August 2012 rating decision, he submitted a September 2012 NOD, and a May 2013 SOC was issued.  A timely substantive appeal was not submitted by August 2013, and although the Veteran's representative submitted a November 2013 informal hearing presentation (IHP) for this issue, the Board finds it is currently not before the Board for appellate consideration.  See 38 C.F.R. § 20.202 (2013).  

With regard to the claim for pulmonary tuberculosis, service connection was initially denied in the November 2002 rating decision.  The Veteran filed a December 2002 NOD, a March 2003 SOC was issued, he filed a May 2003 substantive appeal, and an April 2004 SSOC was issued.  In the September 2004 Board decision, the claim was denied on the merits.  In September 2011, the Veteran filed a claim to reopen this issue.  The RO denied the reopening in an August 2012 rating decision, he submitted a September 2012 NOD, and a May 2013 SOC was issued.  A timely substantive appeal was not submitted by August 2013, and although the Veteran's representative submitted a November 2013 IHP for this issue, the Board finds it is currently not before the Board for appellate consideration.  Id.  

With regard to the claim for posttraumatic stress disorder (PTSD), service connection was initially denied in the November 2012 rating decision.  The Veteran filed a December 2002 NOD, a March 2003 SOC was issued, he filed a May 2003 substantive appeal, and an April 2004 SSOC was issued.  In the September 2004 Board decision, the claim was denied.  As of that decision, neither reconsideration nor a motion for Clear and Unmistakable Error (CUE) in the September 2004 Board decision has been requested or filed for this issue, thus the Board finds it is currently not before the Board for appellate consideration.

With regard to the claim for aid and attendance for spouse Juliana, entitlement was initially denied in the July 2002 rating decision.  He submitted a September 2002 NOD, an April 2004 SOC was issued, and the Board remanded this issue in the September 2004 decision.  A June 2005 SSOC was issued and the Board denied the claim in the August 2006 Board decision.  In November 2008, he filed an additional claim for this issue, which was denied on the merits in the September 2009 rating decision.  He submitted a December 2009 NOD and the issue was granted on the merits in the July 2011 rating decision.  The benefits were granted in full, hence the Board finds it is currently not before the Board for appellate consideration. 

The one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) was granted in a June 2009 administrative decision by the RO.    

With regard to the issues of increased ratings for residuals of right leg gunshot wound and scar, face, with retained metallic foreign bodies in maxilla and neck, the assigned ratings of 20 percent and 10 percent, respectively, were continued in the July 2002 rating decision.  The Veteran filed an October 2002 NOD, a December 2002 SOC was issued, he filed a January 2003 substantive appeal, and an April 2004 SSOC was issued.  In the September 2004 Board decision, the claims were denied.  The Veteran appealed the decision for these issues to the Court, and by order dated November 2006, the Court granted a JMR, vacating the September 2004 Board decision for these issues and returning it to the Board for compliance with the terms of the JMR.  In the July 2008 Board decision, the rating of 20 percent for residuals of right leg gunshot wound was increased to 30 percent and the 10 percent for scar, face, with retained metallic foreign bodies in maxilla and neck, was continued.  As noted, and for the reasons described above, the Board's 2008 decision is final with respect to these issues.  In October 2008, the Veteran requested an increase in these disability ratings, which were denied in a September 2009 rating decision.  He submitted a December 2009 NOD, then filed an untimely September 2011 substantive appeal.  

The Veteran repeatedly asserts some type of accrued benefits claim for a spousal allowance that he claims should have been retroactively granted.  He states since he had 20 and 10 percent ratings since 1952, he was rated at 30 percent, and was eligible for additional benefits based on his spouse.  However, documents in the file show that after he requested his spouse be added to his award in 1979, this was immediately processed by the RO.  It was not until 1979 that he provided a marriage certificate.  Regardless, he cannot now, 30 years after his spouse was added to his award, disagree with the effective date of that grant.  That decision is long since final.  

To the extent the Veteran asserts that either the RO or the Board committed clear and unmistakable error (CUE), the Board finds that there is no pending claim for such.  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Here, the Veteran has vaguely referred to CUE claims, without identifying specific RO or Board decisions or any reasons.  Therefore, there are no pending CUE claims or motions before the Board at this time. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In a May 2013 rating decision, the RO denied SMC based on the need for aid and attendance or being housebound.  The Veteran disagreed with the May 2013 rating decision in a May 2013 personal statement, thus filed a timely NOD.  The Court has held that, where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue a SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, a SOC was not issued for these identified issues, thus the Board finds that a remand is required.

With regard to TDIU, the Veteran does not currently meet the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration on a schedular basis.  Nonetheless, there is evidence of record that suggests he is unable to secure or follow a substantially gainful occupation as a result of his service-connected residuals of right leg gunshot wound and scar, face, with retained metallic foreign bodies in maxilla and neck.

Specifically, in an April 1997 VA Form 21-8940, the Veteran indicated he left his last job because of his disability and has not tried to obtain employment or any education or training since he became too disabled to work in 1980.  In a September 2011 statement, he reported he has never been employed and has low learning (Grade 6 Elementary), and no special skills.  The November 2003 VA examiner noted the Veteran is mostly housebound, and concluded the Veteran is capable of sedentary work with the service-connected muscle injury contributing to his inability to perform physical work for a long period of time.  Most recently, the July 2009 VA examiner noted the Veteran is not employed and the service-connected right leg disability affects his ability to obtain and retain employment.

As a result, the Board instructs that the TDIU claim be referred to the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 4.16(b) (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC to the Veteran and representative addressing the issue of entitlement to SMC based on the need for aid and attendance or being housebound.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the perfected issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  

3.  Thereafter, readjudicate the issue of TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

 

